United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2036
                                   ___________

Roselor Jovial,                      *
                                     *
             Petitioner,             *
                                     *
       v.                            * Petition for Review
                                     * of an Order of the
                   1
Alberto Gonzales, Attorney General   * Board of Immigration Appeals.
of the United States,                *
                                     *       [UNPUBLISHED]
             Respondent.             *
                                ___________

                             Submitted: September 26, 2006
                                Filed: October 5, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Roselor Jovial (Jovial) petitions for review of an order of the Board of
Immigration Appeals (BIA), which affirmed without opinion an Immigration Judge’s
(IJ’s) denial of asylum, withholding of removal, and relief under the Convention




      1
       Alberto Gonzales has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
Against Torture (CAT).2 Jovial argues she suffered past persecution based on political
opinion, as evidenced by her membership in the “Party Nationale for Democrat,” and
by Ronald Kadav (Kadav) breaking into her apartment. Kadav is allegedly a known
criminal who was a member of the Famni Lavalas party, the party of then-President
Jean-Bertrand Aristide. Jovial also disputes the IJ’s adverse credibility finding
regarding the home invasion.

       We review the denial of asylum under the substantial evidence standard and
will uphold the BIA’s findings “unless the evidence ‘[is] so compelling that no
reasonable factfinder could fail to find the requisite fear of persecution.’” See Vonhm
v. Gonzales, 454 F.3d 825, 828 (8th Cir. 2006) (quoting INS v. Elias-Zacarias, 502
U.S. 478, 483-84 (1992)). This standard applies to the IJ’s findings where the BIA
issues a summary affirmance. See Dominguez v. Ashcroft, 336 F.3d 678, 680 (8th
Cir. 2003) (summary affirmance by BIA adopts decision of IJ).

      We conclude the IJ’s finding that Jovial did not show she suffered past
persecution or had a well-founded fear of future persecution on account of a protected
ground is supported by substantial evidence. See Ngure v. Ashcroft, 367 F.3d 975,
990 (8th Cir. 2004) (noting isolated violence does not compel finding of persecution);
Hamzehi v. INS, 64 F.3d 1240, 1242 (8th Cir. 1995) (well-founded fear must be both
subjectively genuine and objectively reasonable). Jovial’s request for withholding of
removal also fails. See Regalado-Garcia v. INS, 305 F.3d 784, 788 (8th Cir. 2002)
(withholding of removal standard is more rigorous than asylum standard).

      Accordingly, we deny the petition. See 8th Cir. R. 47B.
                     ______________________________


      2
       Jovial presents no argument on appeal regarding the denial of CAT relief; thus,
we need not consider that claim. See Alyas v. Gonzales, 419 F.3d 756, 760 (8th Cir.
2005).

                                         -2-